ACCEPTED
                                                                                                        05-16-00306-cv
                                                                                             FIFTH COURT OF APPEALS
                                                                                                       DALLAS, TEXAS
                                                                                                    1/31/2018 10:19 AM
                                                                                                            LISA MATZ
                                                                                                                CLERK




                                                                                   FILED IN
                                                                            5th COURT OF APPEALS
TY BAILEY                                                                        DALLAS, TEXAS
214.954.2239
tbailey@trtlaw.com                                                          1/31/2018 10:19:45 AM
                                                                                   LISA MATZ
                                                                                     Clerk
                                                January 31, 2018

Via E-File
Ms. Lisa Matz
Clerk of the Court
Fifth Court of Appeals
George L. Allen, Sr. Courts Building
600 Commerce Street,
Suite 200
Dallas, Texas 75202-4658

         Re:         No. 05-16-00306-CV
                     Drake v. Walker
                     Our File No. 1022/13734

Dear Ms. Matz:

       Please consider this my Vacation Letter with regard to the above-referenced matter. Please
do not schedule any hearings, trials, or other matters related to this litigation during these dates:

         1.          March 12-19; and
         2.          July 23-31.

         As always, thank you for your attention to this matter.

                                                        Sincerely,

                                                        /s/Ty Bailey
                                                        Ty Bailey
TB:acm

c:       Mr. Eric Drake – P.O. Box 833688, Richardson, Texas 75083